Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Within each claim as a whole the examiner deems the novel limitation to be deploying the plurality of quality of service models to the application executing on the edge computing node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bardhan teaches using a neural network to map applications to the best cloud infrastructure based on QoS, costs, and application performance.  The system is trained based on a given set of QoS metrics.  Kakadia teaches get network traffic flows assigned to QoS levels and target performance metrics determining an optimal set of weights to align traffic with the target performance metrics.  The system is trained based on historic traffic of known inputs and outputs.  Senarath teaches determining QoS parameters that correspond to QoE levels and presenting available .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.


JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114